Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/517,032 filed on 19 July 2019. The response filed 15 January 2021 amends claims 1, 4, 13, 16, and 20, cancels claim 11, and presents arguments is hereby acknowledged. 	Claims 1-10 and 12-20 are presented for examination.

Response to Arguments
The response filed 15 January 2021 addresses the Drawing objections made on the 27 October 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. The 15 January 2021 Specification amendments include the missing reference characters: Packet 402(1), Packet 402(N), Packet 412(1), Packet 412(N), DPI 408, Delay Factor 404, Media Loss Rate 406, and Media Rate Variation 410. These amendments are found persuasive. Thus, all of the Drawing objections are hereby withdrawn.
The response filed 15 January 2021 addresses the Specification objections made on the 27 October 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. The 15 January 2021 Specification amendments provides reference characters and descriptions for figure 4. These amendments are found persuasive. Thus, all of the Specification objections are hereby withdrawn.
The response filed 15 January 2021 addresses the 35 U.S.C. 112 rejections made on the 27 October 2020 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended claims 4 and 16 to recite “determining, based at least in part on the comparison, that the quality level of the second instance of the video flow is better than the quality level of the first instance of the video flow.” This amendment is found persuasive. Thus, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claims 1, 13, and 20
On pages 14-15 of the response filed 15 January 2021, Applicant addresses the 35 U.S.C. 102 rejection made on the 27 October 2020 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 14-15, Applicant argues that neither Kommula nor Ainsworth teaches or suggests “maintaining at least one additional flow received via the first link as active despite deactivating the first instance of the video flow received via the first link.” Applicant argues that neither reference teaches the amendments based on the agreement reached during the 12 January 2021 Interview.

Dependent Claims 2-10, 12, and 14-19
On pages 14-15 of the response filed 15 January 2021, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 27 October 2020 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Specification
The disclosure is objected to because of the following informalities: the 1/15/2021 Specification amendments add “new paragraphs [0063] and [0064] between original paragraphs [0062] and [0063], thereby resulting in paragraphs [0062], [0063], [0064], and [0065].” This amendment results in two paragraphs with the numbering [0065], one from the 7/19/2019 Specification and one from the 01/15/2021 Specification. 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,806,895 B1 to Kommula et al. and US Patent 9,292,826 B1 to Chen et al.
Regarding Claim 1, Kommula discloses a method comprising:  	measuring a quality level of a first instance of a video flow received via a first link within a network (FIG. 1, col. 5 lines 30-46, and col. 6 lines 25-48 provides for network device 12F measures a quality of a primary multicast stream 8A, i.e. a first instance, of video content/flow received via a primary/first multicast forwarding path/link 17B within network 14), wherein the first instance of the video flow is currently active and forwarded toward a destination of the video flow (col. 4 lines 35-48 and col. 11 lines 1-14 provides for wherein primary multicast stream 8A of the video content/flow is currently active and forwarded toward received device 16);  	measuring a quality level of a second instance of the video flow received via a second link within the network (col. 5 lines 30-46, col. 17 lines 28-63, and claim 2 provides for network device 12f measures a quality of a secondary multicast stream 8B, i.e. a second instance, of video content/flow received via a secondary multicast forwarding path/link 17B within network 14), wherein the second instance of (col. 5 line 64 - col. 6 line 24 provides for wherein the secondary multicast stream 8B, i.e. the second instance, of the video content/flow is currently inactive and the redundant packets are discarded, i.e. not forwarded toward the destination); 	determining that the quality level of the second instance of the video flow is better than the quality level of the first instance of the video flow (col. 6 lines 25-48 and col. 17 lines 28-63 provides for network device 12f determines that the quality of secondary multicast stream 8B of the video content/flow is above a threshold/has superior health than the quality of the primary multicast stream 8A of the video content/flow); and  	in response to determining that the quality level of the second instance of the video flow is better (FIG. 9 step 98 and col. 17 lines 28-63 provides for in response to determining that the quality of the secondary multicast stream 8B of the video content/flow is above a threshold/has superior health), performing a flow-level switchover from the first instance of the video flow on the first link to the second instance of the video flow on the second link (FIG. 9 step 98 and col. 17 lines 28-63 provides for network device 12F switches the stream, i.e. performing a flow-level switchover, from the primary multicast stream 8A of the video content/flow to the secondary multicast stream 8B of the video content/flow) by: 		activating the second instance of the video flow on the second link (FIG. 1 and col. 17 lines 28-63 provides for network device 12F causes ASICs 54 to forward packets received on the secondary redundant stream 8B); and 		deactivating the first instance of the video flow on the first link (FIG. 1 and col. 17 lines 28-63 provides for network device 12F causes ASICs 54 to drop packets received on the primary stream multicast stream 8A). 	Kommula doesn’t explicitly disclose maintaining at least one additional flow received via the first link as active despite deactivating the first instance of the video flow received via the first link. 	Chen, in a similar field of endeavor, discloses maintaining at least one additional flow received via a first link as active despite deactivating a first instance of a video flow received via the first link (FIG. 6, col. 1 lines 6-8, col. 13 lines 7-18, and col. 13 lines 38-51 provides for maintaining additional streams of data 230-2 and 230-3, i.e. at least one additional flow, received via multicast link 115 as available for switchover, i.e. active, despite having switched over, i.e. deactivating, stream of data 230-1, i.e. a first instance, of a video stream received via multicast link 115). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Chen for parallel streams in a multicast link. The parallel streams of Chen, when implemented with the redundant multicast streams of the Kommula system, will allow one of ordinary skill in the art to switch back and forth between parallel streams of video data. One of ordinary skill in the art would be motivated to utilize the parallel streams of Chen with the redundant multicast streams of the Kommula system in order to obtain the highest of quality of experience for a subscriber. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the parallel streams of Chen with the redundant multicast streams 
Regarding Claim 7, the Kommula/Chen system discloses the method of claim 1, further comprising reevaluating whether the quality level of the first instance is better than the quality level of the second instance on a periodic basis (Kommula, FIG. 9 steps 90-98, col. 14 lines 29-49, and col. 17 lines 28-63 provides for repeating/reevaluating whether the quality of primary multicast stream 8A improves, i.e. is better, than the quality of secondary multicast stream 8B using detect interval of 10 milliseconds, i.e. a periodic basis).
Regarding Claim 8, the Kommula/Chen system discloses the method of claim 7, wherein reevaluating whether the quality level of the first instance is better than the quality level of the second instance comprises:  	remeasuring the quality level of the first instance of the video flow (Kommula, FIG. 1 and col. 17 lines 28-63 provides for re-measuring the quality of primary multicast stream 8A of the video content/flow);  	remeasuring the quality level of the second instance of the video flow (Kommula, FIG. 1 and col. 17 lines 28-63 provides for re-measuring the quality of secondary multicast stream 8B of the video content/flow); 	determining that the quality level of the first instance of the video flow is better than the quality level of the second instance of the video flow (Kommula, col. 17 lines 28-63 provides for determining that the quality of primary multicast stream 8A of the video content/flow improves, i.e. is better, than the quality of secondary multicast stream 8B of the video content/flow); and (Kommula, col. 17 lines 28-63 provides for performing a reroute) by:  		activating the first instance of the video flow (Kommula, col. 17 lines 28-63 provides for network device 12F causes ASICs 54 to forward packets received on the primary multicast stream 8A of the video content/flow); and  		deactivating the second instance of the video flow (Kommula, col. 17 lines 28-63 provides for network device 12F causes ASICs 54 to drop packets received on the secondary multicast stream 8B of the video content/flow).
Regarding Claim 9, the Kommula/Chen system discloses the method of claim 7, wherein reevaluating whether the quality level of the first instance is better than the quality level of the second instance comprises:  	remeasuring the quality level of the first instance of the video flow over a series of intervals (Kommula, FIG. 9 steps 90-98, col. 14 lines 29-49, and col. 17 lines 28-63 provides for re-measuring the quality of the primary multicast stream 8A of the video content/flow over 10 millisecond intervals);  	remeasuring the quality level of the second instance of the video flow over the series of intervals (Kommula, FIG. 9 steps 90-98, col. 14 lines 29-49, and col. 17 lines 28-63 provides for re-measuring the quality of the secondary multicast stream 8B of the video content/flow over 10 millisecond intervals);  	determining that the quality level of the first instance of the video flow is better than the quality level of the second instance of the video flow over the series of intervals (Kommula, FIG. 9 steps 90-98, col. 14 lines 29-49, and col. 17 lines 28-63 provides for provides for determining that the quality of primary multicast stream 8A of the video content/flow improves, i.e. is better, than the quality of secondary multicast stream 8B of the video content/flow over the 10 millisecond interval); and  	in response to determining that the quality level of the first instance of the video flow is better, performing another flow-level switchover by:  		activating the first instance of the video flow (Kommula, col. 17 lines 28-63 provides for network device 12F causes ASICs 54 to forward packets received on the primary multicast stream 8A of the video content/flow); and  		deactivating the second instance of the video flow (Kommula, col. 17 lines 28-63 provides for network device 12F causes ASICs 54 to drop packets received on the secondary multicast stream 8B of the video content/flow).
Regarding Claim 10, the Kommula/Chen system discloses the method of claim 1, wherein performing the flow-level switchover comprises:  	forwarding the second instance of the video flow toward the destination of the video flow (Kommula, FIG. 1 and col. 17 lines 28-63 provides for network device 12F causes ASICs 54 to forward packets of the secondary multicast stream 8B of the video content/flow toward the receiver 16 destination of the video content/flow); and  	refraining from forwarding the first instance of the video flow toward the destination of the video flow (Kommula, FIG. 1 and col. 17 lines 28-63 provides for network device 12F causes ASICs 54 to drop packets, i.e. refrain from forwarding, the primary multicast stream 8A of the video content/flow toward the receiver 16 destination of the video content/flow)
Regarding Claim 13, similar rejection where the method of claim 1 teaches the system of claim 13.
Regarding Claim 19, similar rejection where the method of claim 7 teaches the system of claim 19.
Regarding Claim 20, similar rejection where the method of claim 1 teaches the apparatus of claim 20.

Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Kommula/Chen system as applied to claims 1 and 13 above, and further in view of US PGPUB 2018/0212861 A1 to Ou et al.
Regarding Claim 2, the Kommula/Chen system discloses the method of claim 1, further comprising pairing the first instance of the video flow received via the first link with the second instance of the video flow received via the second link (Kommula, FIG. 1 and col. 5 lines 30-46 provides for network device 12F receives redundant/paired streams comprising the primary multicast stream 8A of video content/flow received via the primary/first multicast forwarding path/link 17B and the secondary multicast stream 8B of video content/flow received via the secondary multicast forwarding path/link 17B) by:  	creating a video key that applies to the first and second instances of the video flow (Kommula, col. 6 line 49 – col. 7 line 6 provides for network device 12F stores keying information, i.e. creating a video key, that applies to the primary multicast stream 8A and secondary multicast stream 8B of the video content/flow). 	The Kommula/Chen system doesn’t explicitly disclose appending the video key  	Ou, in a similar field of endeavor, discloses appending a video key to first and second instances of a video flow (FIG. 8C, 0050, 0086, and 0088 providing for encoding/appending source S0 and group G1, i.e. a video key, to Path ID 1 and Path ID 2 of a Live-Live system, i.e. a video flow). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ou for applying a source (S) address, a multicast group (G) address, and Path ID to messages. The messages of Ou, when implemented with the redundant multicast streams of the Kommula/Chen system, will allow one of ordinary skill in the art to append the same source identifiers and the different path identifiers to messages. One of ordinary skill in the art would be motivated to utilize the messages of Ou with the redundant multicast streams of the Kommula/Chen system in order to specify that messages in a Live-Live embodiment originate from the same source but travel through different routes. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the messages of Ou with the redundant multicast streams of the Kommula/Chen system for the desirable purpose of communicating a source and path to receiving nodes. 
Regarding Claim 3, the Kommula/Chen system discloses the method of claim 1. 	The Kommula/Chen system doesn’t explicitly disclose appending, to the first instance of the video flow, a first flow key that uniquely identifies the first instance of the video flow; and appending, to the second instance of the video flow, a second flow key that uniquely identifies the second instance of the video flow. 	Ou, in a similar field of endeavor, discloses appending, to a first instance of a video flow, a first flow key that uniquely identifies the first instance of the video flow (FIG. 8C, 0050, 0058, 0086, and 0088 provides for encoding/appending, to path 1 of a video flow, a network path identifier Path ID: ID_1 that uniquely identifies the first path of the video flow); and  	appending, to a second instance of the video flow, a second flow key that uniquely identifies the second instance of the video flow (FIG. 8C, 0050, 0058, 0086, and 0088 provides for encoding/appending, to path 2 of the video flow, a network path identifier Path ID: ID_2 that uniquely identifies the second path of the video flow). 	
Regarding Claim 14, similar rejection where the method of claim 2 teaches the system of claim 14.
Regarding Claim 15, similar rejection where the method of claim 3 teaches the system of claim 15.

Claims 4, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Kommula/Chen system as applied to claims 1 and 13 above, and further in view of US Patent 8,837,479 B1 to Kumar et al.
Regarding Claim 4, the Kommula/Chen system discloses the method of claim 1, wherein: 	measuring the quality level of the first instance of the video flow comprises identifying at least one quality indicator for the first instance of the video flow (Kommula, FIG. 1, col. 5 lines 30-46, and col. 6 lines 25-48 provides for network device 12F identifies a threshold packet rate, i.e. at least one quality indicator, for primary multicast stream 8A of video content/flow);  	measuring the quality level of the second instance of the video flow comprises identifying at least one quality indicator for the second instance of the video flow (Kommula, col. 5 lines 30-46, col. 17 lines 28-63, and claim 2 provides for network device 12f identifies a threshold packet rate, i.e. at least one quality indicator, for secondary multicast stream 8B of video content/flow). 	The Kommula/Chen system doesn’t explicitly disclose determining that the quality level of the second instance of the video flow is better comprises: comparing the quality indicator for the first instance of the video flow with the quality indicator for the  	Kumar, in a similar field of endeavor, discloses determining that a quality level of a second instance of a video flow is better (FIG. 3, monitor block 43) comprises:  		comparing a quality indicator for a first instance of the video flow with the quality indicator for a second instance of the video flow (FIG. 1 and col. 13 lines 13-22 provides for monitor block 43 of routing device 20 compares the health status of incoming redundant multicast steams 8A and 8B); and  		determining, based at least in part on the comparison, that the quality level of the second instance of the video flow is better than the quality level of the first instance of the video flow (FIG. 1 and col. 13 lines 43-54 provides for routing device 20 determines, based on the comparison, that the health status of a multicast stream 8B is above a configured rate threshold, i.e. is better, than the health status of multicast stream 8A, and further outputting the good quality stream). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Kumar for monitoring both redundant streams for current status or health. The stream monitoring of Kumar, when implemented with the redundant multicast streams of the Kommula/Chen system, will allow one of ordinary skill in the art to inspect the redundant streams to determine if a packet rate is above or below a threshold. One of ordinary skill in the art would be motivated to utilize the stream monitoring of Kumar with the redundant multicast streams of the Kommula/Chen system in order to detect changes in 
Regarding Claim 5, the Kommula/Chen/Kumar system discloses the method of claim 4, wherein the quality indicator for the first and second instances of the video flow comprises at least one of:  	a media rate variation that represents a relationship between an expected packet rate and an actual packet rate (Kommula, col. 6 lines 25-48 provides for degradation, i.e. a media rate variation, that represents a relationship between a threshold packet rate, i.e. an expected packet rate, and an actual packet rate of multicast streams 8A and 8B);  	a delay factor component;  	a media loss rate component; and  	a video jitter component.
Regarding Claim 16, similar rejection where the method of claim 4 teaches the system of claim 16.
Regarding Claim 17, similar rejection where the method of claim 5 teaches the system of claim 17.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Kommula/Chen system as applied to claims 1 and 13 above, and further in view of US PGPUB 2015/0333999 A1 to Mordani et al.
Regarding Claim 6, the Kommula/Chen system discloses the method of claim 1, wherein: 	measuring the quality level of the first instance of the video flow comprises generating a value for the first instance of the video flow (Kommula, FIG. 1, col. 5 lines 30-46, and col. 6 lines 25-48 provides for network device 12F measures a quality of a primary multicast stream 8A of video content/flow comprises generating a degradation value for the primary multicast stream 8A of video content/flow);  	measuring the quality level of the second instance of the video flow comprises generating a value for the second instance of the video flow (Kommula, col. 5 lines 30-46, col. 6 lines 25-48, col. 17 lines 28-63, and claim 2 provides for network device 12f measures the quality of a secondary multicast stream 8B of video content/flow comprises generating a degradation value for the secondary multicast stream 8B of video content/flow); and  	determining that the quality level of the second instance of the video flow is better comprises determining that the value for the second instance of the video flow is less than the value for the first instance of the video flow (Kommula, col. 6 lines 25-48 and col. 17 lines 28-63 provides for network device 12f determines that the quality of secondary multicast stream 8B of the video content/flow is better comprises determining that the degradation value for secondary multicast stream 8B is less than the degradation value for the primary multicast stream 8A). 	The Kommula/Chen system doesn’t explicitly disclose wherein the value for the first instance is an alarm value for the first instance; wherein the value for the second instance is an alarm value for the second instance; and wherein the determining comprises determining that the alarm value for the second instance is less critical than the alarm value for the first instance. 	Mordani, in a similar field of endeavor, discloses wherein a value for a first instance is an alarm value for the first instance (0038 provides for wherein a value for a current path is an alert for the current path); 	wherein a value for a second instance is an alarm value for the second instance (0038 provides for wherein a value for an alternate path is an alert for the current path); and  	wherein the determining comprises determining that the alarm value for the second instance is less critical than the alarm value for the first instance (0038 provides for determining that the better performance of the alternate path is less critical than the alert on the current path). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Mordani for identifying alerts when comparing path performances. The performance monitoring of Mordani, when implemented with the redundant multicast streams of the Kommula/Chen system, will allow one of ordinary skill in the art to compare a current path and an alternate path. One of ordinary skill in the art would be motivated to utilize the performance monitoring of Mordani with the redundant multicast streams of the Kommula/Chen system in order to elect to reroute traffic based on the path with the best 
Regarding Claim 18, similar rejection where the method of claim 6 teaches the system of claim 18.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Kommula/Chen system as applied to claim 1 above, and further in view of US Patent 8,155,022 B1 to Ainsworth.
Regarding Claim 12, the Kommula/Chen system discloses the method of claim 1, wherein performing the flow-level switchover comprises the second instance of the video flow received via the second link (Kommula, col. 17 lines 28-63 provides for network device 12F switches the stream, i.e. performing a flow-level switchover, comprises the secondary multicast stream 8B of the video content/flow received via the secondary multicast forwarding path/link 17B) 	The Kommula/Chen system doesn’t explicitly disclose deactivating at least one additional flow received via the second link despite activating the second instance. 	Ainsworth, in a similar field of endeavor, discloses deactivating at least one additional flow received via a second link despite activating a second instance (FIG. 3 and col. 6 lines 33-38 provides for deactivating/powering down powered down links 302, i.e. additional flow, received via the transmission trunk 107 despite activating active links 302). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ainsworth for deactivating links in a trunk. The deactivated links of Ainsworth, when implemented with the redundant multicast streams of the Kommula/Chen system, will allow one of ordinary skill in the art to determine if active paths should be made unavailable due to resource constraints. One of ordinary skill in the art would be motivated to utilize the deactivated links of Ainsworth with the redundant multicast streams of the Kommula/Chen system in order to extend the Multicast live-live techniques by allowing active and inactive flows in the same path. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to utilize the deactivated links of Ainsworth with the redundant multicast streams of the Kommula/Chen system for the desirable purpose of establishing a path with both active and inactive links.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 9,654,527 B1 to Narayanan et al discloses a stream switchover based on a quality of experience (QoE) detection.
US PGPUB 2017/0264665 A1 to Stevens et al discloses multiple streams on a link.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477.  The examiner can normally be reached on M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.D.G/Examiner, Art Unit 2459                                                                                                                                                                                                        


/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459